NUMBER 13-19-00136-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

                  IN RE ROBERT HARTFIELD
____________________________________________________________

               On Petition for Writ of Mandamus.
____________________________________________________________

                            MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria 1

        Relator Robert Hartfield, proceeding pro se, filed a pleading in the above cause on

April 1, 2019, requesting that we compel the public defender to provide him with a copy

of the complete record from his appeal of his conviction for forgery in trial court cause

number 570721 in the 183rd District Court of Harris County, Texas. 2 We construe this

pleading as a petition for writ of mandamus. See generally TEX. R. APP. P. 25.1(a), (d);




        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)

(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).

        Relator’s appeal was transferred to this Court and was affirmed in an unpublished opinion in our
        2

cause number 13-91-00188-CR.
In re Castle Tex. Prod. Ltd. P’ship, 189 S.W.3d 400, 403 (Tex. App.—Tyler 2006, orig.

proceeding) (“The function of the writ of mandamus is to compel action by those who by

virtue of their official or quasi-official positions are charged with a positive duty to act.”)

(citing Boston v. Garrison, 152 Tex. 253, 256 S.W.2d 67, 70 (1953)).

                                   I. STANDARD OF REVIEW

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex

rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. The relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); id. R. 52.7(a) (specifying the required contents for




                                              2
the record). In this case, relator has furnished neither an appendix nor a record in

support of his claim for relief.

                                      II. JURISDICTION

       Article V, Section 6 of the Texas Constitution expressly grants the courts of

appeals appellate jurisdiction and states that the courts of appeals “shall have such other

jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V, §

6.   This Court’s original jurisdiction is governed by section 22.221 of the Texas

Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West, Westlaw through 2017

1st C.S.); see also In re Cook, 394 S.W.3d 668, 671 (Tex. App.—Tyler 2012, orig.

proceeding).       In pertinent part, this section provides that we may issue writs of

mandamus and “all other writs necessary to enforce the jurisdiction of the court.” Id. §

22.221(a). This section also provides that we may issue writs of mandamus against:

       (1)     a judge of a district, statutory county, statutory probate county, or
               county court in the court of appeals district;

       (2)     a judge of a district court who is acting as a magistrate at a court of
               inquiry under Chapter 52, Code of Criminal Procedure, in the court
               of appeals district; or

       (3)     an associate judge of a district or county court appointed by a judge
               under Chapter 201, Family Code, in the court of appeals district for
               the judge who appointed the associate judge.

Id. § 22.221(b).

       Relator’s petition seeks mandamus relief against an unnamed public defender.

However, we do not have original jurisdiction against a public defender. See generally

id. § 22.221(b); see also In re Noble, No. 08-13-00174-CV, 2013 WL 3943071, at *1 (Tex.

App.—El Paso July 24, 2013, orig. proceeding) (mem. op.) (concluding that the court

lacked mandamus jurisdiction over the public defender); In re Morrison, No. 05-10-00319-

CV, 2010 WL 1445170, at *1 (Tex. App.—Dallas Apr. 13, 2010, orig. proceeding) (mem.
                                              3
op.) (same). Further, relator has not shown that the requested relief is necessary to

enforce the jurisdiction of this Court. See generally id. § 22.221(a); In re Richardson,

327 S.W.3d 848, 851 (Tex. App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296
S.W.3d 682, 684 (Tex. App.—El Paso 2009, orig. proceeding); In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

                                       III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not established this Court’s

jurisdiction over the relief sought.     Accordingly, we dismiss the petition for writ of

mandamus for want of jurisdiction.

                                                              NORA L. LONGORIA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of April, 2019.




                                              4